Citation Nr: 0214389	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  01-00 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for status post excision of 
chondrosarcoma of the right cricoid cartilage of subglottic 
area, claimed as cancer of the larynx secondary to exposure 
to herbicide agents.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The appellant had active service from July 1964 to July 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In that determination, the RO denied 
service connection for the above listed disability.  


FINDINGS OF FACT

1.  The appellant served in the Republic of Vietnam during 
the Vietnam era.  

2.  The appellant's chondrosarcoma of the right cricoid 
cartilage of subglottic area is a respiratory cancer of the 
larynx and is related to his presumed exposure to herbicide 
agents during his service in the Republic of Vietnam.   


CONCLUSION OF LAW

Status post excision of chondrosarcoma of the right cricoid 
cartilage of subglottic area, claimed as cancer of the larynx 
secondary to exposure to herbicide agents, was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1116, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to notify and to assist claimants for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326 (2002).

The Board finds that the RO has fully satisfied its duties of 
notice and assistance and that sufficient evidence is of 
record to decide the veteran's claim.  If there were any 
deficiency of notice or assistance, it would not be 
prejudicial to the veteran, given the favorable nature of the 
Board's decision with regard to the issue on appeal.  No 
further assistance in developing the facts pertinent to the 
issues is required. 


II.  Analysis

In September 1999, the appellant underwent tracheostomy, 
direct laryngoscopy, neck exploration, laryngofissure, and 
partial laryngectomy with resection of a chondroid lesion of 
the right side of the cricoid ring.  A pathology report 
following the surgery identified right cricoid lesion and low 
grade hyaline cartilaginous neoplasm.  The appellant had been 
in good health until about one year prior to this treatment, 
when he developed respiratory symptomatology.  

The appellant contends that the right cricoid lesion is 
related to his service in Vietnam, and specifically to 
exposure to herbicide agents during that conflict.  Service 
connection may be established under either of two alternative 
theories. First, the appellant may utilize the presumption 
contained in 38 C.F.R. §§ 3.307(a) and 3.309(e).  Second, he 
can show a link between his current disorder and 
symptomatology in service (direct service connection).  

As to the first theory, a claimant who, during active 
service, served in the Republic of Vietnam during the Vietnam 
era shall be presumed to have been exposed during such 
service to a herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  See 38 U.S.C.A. § 1116(f) 
(West Supp. 2002); 38 C.F.R. § 3.307(a) (2002).  

A "herbicide agent" is a chemical in a herbicide used in 
support of the U.S. and allied military operations in the 
Republic of Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(i) (2002).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313 (2002).  The "Vietnam era" is 
the period beginning on February 28, 1961 and ending on May 
7, 1975, inclusive, in the case of a veteran who served in 
the Republic of Vietnam during that period.  38  C.F.R. 
§ 3.2(f) (2002).  However, for purposes of application of the 
presumption under 38 U.S.C.A. § 1116, the service must have 
been in the Republic of Vietnam between January 9, 1962, and 
May 7, 1975.

The appellant's service in Vietnam was during the Vietnam era 
under either definition.  He was wounded, and received the 
Purple Heart Medal, the Vietnam Service Medal, and the 
Vietnam Campaign Medal.  The record overwhelmingly supports 
the conclusion that he served in Vietnam within the 
appropriate period, and thereby had qualifying Vietnam 
service.  38 U.S.C.A. § 1116(a)(1)(A) (West Supp. 2002); 
38 C.F.R. §§ 3.2(f), 3.307(a)(6)(iii), 3.313(a) (2002).  

Because the appellant is presumed to have been exposed to a 
herbicide agent during active service, respiratory cancers 
(cancers of the lung, bronchus, larynx, or trachea) shall be 
service connected if manifest to a degree of disability of 10 
percent or more.  38 U.S.C.A. § 1116(a)(2)(F) (West Supp. 
2002).  The veteran's private doctor, Roy M. Fleniken, M.D., 
has reported that the veteran's biopsy of the cricoid lesion 
yielded a diagnosis of chondrosarcoma.  Dr. Fleniken 
explained that chondrosarcoma is a malignant lesion.  
Malignant neoplasms of the respiratory system are initially 
evaluated as 100 percent disabling.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6819 (2002).  The September 1999 pathology 
report indicated a lesion of the cricoid cartilage, a part of 
the skeleton of the larynx.  Because the lesion involved a 
part of the larynx, it falls within the definition of a 
respiratory cancer as provided by 38 C.F.R. § 3.309(e) 
(2002).  Thus, the veteran's status post excision of 
chondrosarcoma of the right cricoid cartilage of the 
subglottic area is a residual of cancer of the larynx, and 
service connection is warranted.

The RO denied the veteran's claim on the basis that there was 
no evidence of the cancer for more than 30 years following 
the veteran's last service in Vietnam.  The requirement that 
respiratory cancer be manifest to a degree of 10 percent 
within 30 years of last service in Vietnam was deleted from 
the statute with the 2001 amendments to 38 U.S.C.A. § 1116.  
See 38 U.S.C.A. § 1116, Historical and Statutory Notes, Pub. 
L. 107-103, § 201(a)(1)(A) (Dec. 27, 2001). 

Service connection having been established on a presumptive 
basis, there is no need to address a theory of direct service 
connection.  


ORDER

Service connection for status post excision of chondrosarcoma 
of the right cricoid cartilage of subglottic area, claimed as 
cancer of the larynx secondary to exposure to herbicide 
agents, is granted.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

